DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 24 February 2020. It is noted, however, that applicant has not filed a certified copy of the Indian application as required by 37 CFR 1.55. Examiner notes that the domestic benefit claim to provisional application 62/931,643 is older than the foreign application.
Specification
The disclosure is objected to because of the following informalities:
In ¶22 at line 3, “and/or be” should be corrected to --and/or by--.
In ¶22 at line 4, “As least” should be corrected to --At least--.
In ¶27 at line 3, “include aluminum” should be corrected to --includes aluminum--.
Appropriate correction is required.
In ¶39 at line 6, “crystalline produce” should be corrected to --crystalline product--.
In ¶42 at line 1 of p.13, “material outside” should be corrected to --material is outside--.
In ¶65 at line 6, “may be cause” should be corrected to --may cause--.
In ¶66 at the second to last line, “the regions of the thermal barrier coating spall” should be corrected to --the spalled regions of the thermal barrier coating--.
Claim Objections
Claims 7, 8, and 13 are objected to because of the following informalities:
In claim 7 at line 4, “the operation” should be corrected to --operation-- because the claims lack antecedent basis for operation of the engine subsequent to depositing the coating.
In claim 8 at line 3, “the operation” should be corrected to --operation-- because the claims lack antecedent basis for operation of the engine subsequent to depositing the coating.
In claim 13 at line 1, “TBC” should be corrected to --the TBC--.
Appropriate correction is required.
Claim Interpretation
No claim limitations are interpreted under 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 14, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a layer of environmental contaminant compositions configured to form on one or more of the thermal barrier coating or the region of the component where the thermal barrier coating has spalled.” It is not clear whether this requires a layer formed on the component, or not. It is not clear what constitutes a layer configured to form, i.e. whether the layer is formed or about to form.
Claim 1 recites the limitation “a thermal barrier coating (TBC) restoration coating configured to be deposited.” It is not clear whether this requires a coating formed on the component, or not. It is not clear what constitutes a coating configured to be deposited, i.e. whether the coating has been deposited or not.
Claim 2 recites the limitation “a thermal resistance that is compatible with a thermal resistance of the thermal barrier coating.” It is unclear what it means for a material to have a thermal resistance compatible with the thermal resistance of another material, rendering the claim indefinite. 
Claim 3 and 9 recite the limitation “a chemical barrier layer configured to be deposited.” It is not clear whether this requires a layer formed on the component, or not. It is not clear what constitutes a layer configured to be deposited, i.e. whether the coating has been deposited or not.
The term “about” in claims 3, 5, 6, and 18 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, the thickness, roughness, or porosity required to meet the limitations in the claims is unclear, rendering the claims indefinite.
Claim 9 recites the limitation “the chemical barrier coating” in line 3. There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. This limitation is interpreted to the be the same chemical barrier layer recited in claim 9 at line 1.
Claim 9 recites the limitation “the protective layer” in line 4. There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. For the purpose of examination, the limitation has been interpreted as and may be corrected to --a protective layer--.
Claim 14 recites the limitation “the environmental contaminant compositions” in lines 3-4 and “the layer of the environmental contaminant compositions.” It is unclear whether these limitations refer to the same contaminants. Clearly, the layer refers to the contaminants already on the surface, but the other recitation may refer to incoming contaminants during subsequent operation of the engine. This also calls into question the meaning of the recitation of “the environmental contaminant compositions” recited in claim 9 line 3.
Claim 14 recites the limitation “depositing a chemical barrier layer on the TBC restoration coating” and “the chemical barrier layer is configured to react with the layer of the environmental contaminant compositions.” If this limitation refers to the contaminants already on the surface, then it is confusing how the chemical barrier layer is reacting with the contaminant layer when the chemical barrier is only (claimed as) applied to the restoration coating, which does not have contaminants on its surface. Thus, the meaning is unclear and the claim is indefinite.
The remaining rejected claims are rejected for their dependence on an indefinite claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 10, 12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skoog (US 2005/0228098).
Regarding claim 1, Skoog discloses:
A coated component (¶ “The invention can be used in any gas turbine component having a TBC”) of a gas turbine engine, the coated component comprising:
a substrate (10) defining a surface (boundary of 10 and 14);
a thermal barrier coating (16, ¶26) deposited on the surface of the substrate;
a region of the component (damaged area 20, ¶22) where the thermal barrier coating has spalled from the substrate;
a layer of environmental contaminant compositions (¶29, The repaired area is cleaned according to ¶15 “after cleaning the surface area of the component exposed by the localized spallation”, however, the non-repaired portion of the TBC, i.e. away from the damaged area 20 would still have contaminants because only the repair area is cleaned) configured to form on one or more of the thermal barrier coating (away from the spalled area) or the region of the component where the thermal barrier coating has spalled in response to an initial exposure of the component to high operating temperatures of the gas turbine engine (the contaminant layer is not found in this area because it has been cleaned); and
a thermal barrier coating (TBC) restoration coating (24, ¶30) configured to be deposited at least on the region of the component where the thermal barrier coating has spalled from the substrate (see Fig 2, ¶10).
Regarding claim 2, Skoog discloses:
the TBC restoration coating is configured to provide thermal protection of the component (¶20 “improved heat rejection and also provides lower energy transmission”), wherein the TBC restoration coating has a thermal resistance that is compatible with a thermal resistance of the thermal barrier coating (insofar as this limitation is understood, at least one composition as described in ¶34-35 would meet this limitation, depending on the composition of the original TBC).
Regarding claim 10, Skoog discloses:
the region of the component where the thermal barrier coating has spalled from the substrate is a first region, the coated component further comprising plural regions where the thermal barrier coating has spalled from the substrate, wherein the first region where the thermal barrier coating has spalled extends a first distance away from a surface of the thermal barrier coating, and wherein a second region where the thermal barrier coating has spalled extends a second distance away from the surface of the thermal barrier coating (¶10).
Regarding claim 12, Skoog discloses:
A method comprising:
exposing a substrate of a coated component to high operating temperatures of a gas turbine engine, wherein exposing the substrate to the high operating temperatures of the gas turbine engine causes formation of a region (20) of the component where a thermal barrier coating deposited on a surface of the substrate has spalled from the substrate and a layer of environmental contaminant compositions to form on one or more of the thermal barrier coating (¶28, ¶29) …; and
disposing a layer of a thermal barrier coating (TBC) restoration coating (24) at least on the region of the component where the thermal barrier coating has spalled from the substrate (see Fig 2), wherein disposing the layer of the TBC restoration coating at least on the region of the component where the thermal barrier coating has spalled from the substrate occurs within the gas turbine engine (¶13 “on-wing”).
Regarding claim 16, Skoog discloses:
the layer of the TBC restoration coating is a first layer of the TBC restoration coating, the method further comprising:
disposing plural layers of the TBC restoration coating on the layer of the environmental contaminant compositions (¶40 “primer…”).
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Skoog (US 2005/0228098) in view of Marks (EP 1484427).
Regarding claim 5, Skoog does not disclose:
the thermal barrier coating defines a surface having a surface roughness, wherein the surface roughness of the thermal barrier coating is greater than about 1 micron.
Skoog discloses that the original thermal barrier coating may be deposited by air plasma spraying (¶27), but is silent on the roughness of the thermal barrier coating. Skoog may include a smoothing coating over the thermal barrier coating (¶6, 8, 13), but is silent on the specifics of the coating.
Marks teaches that a typical thermal barrier coating applied by air plasma spraying has a surface roughness of 5-13 microns (¶23). Marks teaches a smoothing protective coating having a final roughness of 1.5-2.5 microns (¶27). The smoothing protective coating comprises alumina (¶9) and reduces or prevents the infiltration of CMAS into the underlying thermal barrier coating (¶7, ¶8). The end result is a smooth protective barrier coating applied over the traditional TBC that protects the TBC from erosion, provides a smooth surface on which contaminants cannot adhere, reduces heat transfer, reduces susceptibility to surface fouling and improves aerodynamic performance (¶8).
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermal barrier coating system of Skoog by using the smoothing protective coating of Marks as the smoothing layer of Skoog, as taught by Marks, to obtain the benefits of protecting the TBC from erosion, providing a smooth surface on which contaminants cannot adhere, reducing heat transfer, reducing susceptibility to surface fouling and improving aerodynamic performance. The air plasma sprayed TBC of Skoog as modified by the smoothing coating of Marks would, according to Marks, have a surface roughness of 1.5 to 2.5 microns.
Regarding claim 3, the coated component of Skoog as modified by the smoothing protective coating of Marks, modified as described above with reference to claim 5 and for the same reasons, teaches:
a chemical barrier layer (the smoothing protective layer of Marks, which reduces or prevents CMAS infiltration, and thus serves as a chemical barrier) configured to be deposited on the TBC restoration coating (see Marks Fig 3, protective coating 64 over TBC 62, spraying process of Marks ¶29 does not rule out the restoration coating of Skoog), wherein the chemical barrier layer is configured to provide protection against the environmental contaminant compositions, and wherein the chemical barrier layer has a thickness of about 5 microns to about 500 microns (Marks ¶31, see Fig 4).
Regarding claim 4, the coated component of Skoog as modified by the smoothing protective coating of Marks teaches:
the chemical barrier layer includes a protective agent, wherein the protective agent comprises a ceramic oxide that includes alumina (Marks ¶9)…

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Skoog (US 2005/0228098) in view of Sivaramakrishnan (US 2017/0145836).
Regarding claim 11, Skoog does not teach:
the thermal barrier coating comprises plural layers of the thermal barrier coating, wherein the region of the component where the thermal barrier coating has spalled from the substrate is at an interface between two of the plural layers of the thermal barrier coating.
Sivaramakrishnan teaches:
a thermal barrier coating comprising an inner layer having lower thermal resistance than an outer layer. The arrangement arrests spallation at the interface between the layers due to the relatively cool surface temperature of the inner layer being below the melting point of CMAS (¶39, ¶17).
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the component of Skoog by using the bilayer thermal barrier coating of Sivaramakrishnan for the original thermal barrier coating of Skoog, to obtain he benefit of arresting spalling and reducing damage to the component.

Claims 14, 15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Skoog (US 2005/0228098) in view of Keshavan ‘392 (US 2018/0154392).
Regarding claim 14, Skoog does not teach:
depositing a chemical barrier layer on the TBC restoration coating, wherein the chemical barrier layer is configured to provide protection against the environmental contaminant compositions, and wherein the chemical barrier layer is configured to react with the layer of the environmental contaminant compositions.
Keshavan ‘392 teaches a chemical barrier coating for applying over a layer of environmental contaminants. The coating reacts with the contaminants (¶23) to provide a protective layer, which extends the on-wing life of the component (¶1). It is not clear whether the coating is configured to be applied to an area directly on the thermal barrier coating. However, if one were to take the repaired blade of Skoog, and run it in a gas turbine engine, it would develop a layer of contaminants. Then, it would be advantageous to refresh the thermal barrier coating of the entire component, including the repaired portion, by applying the chemical barrier layer of Keshavan ‘392 over the layer of contaminants that developed over the entire surface of the component as it was used in the engine. To reiterate, the proposed combination is to repair the blade spalled region as taught by Skoog, run the blade in the engine until it accumulates a layer of contaminants, and then to refresh the coating as taught by Keshavan ‘392.
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Skoog, after the repaired blade had been run in an engine and developed a layer of contaminants, by applying the chemical barrier coating of Keshavan ‘392 to obtain the benefit of extended life of the component.
Regarding claim 15, the method of Skoog as modified by the chemical barrier of Keshavan ‘392, modified in the same way and for the same reasons as described in reference to claim 14, teaches:
depositing a chemical barrier layer on the TBC restoration coating, wherein the chemical barrier layer includes a protective agent, wherein the protective agent comprises a ceramic oxide that includes alumina, a rare-earth element, or a mixture thereof (see Keshavan ‘392 claim 8).
Regarding claim 17, the method of Skoog as modified by the chemical barrier of Keshavan ‘392, modified in the same way and for the same reasons as described in reference to claim 14, teaches:
A method comprising:
exposing a substrate of a coated component to high operating temperatures of a gas turbine engine, wherein exposing the substrate to the high operating temperatures of the gas turbine engine causes a layer of environmental contaminant compositions to form on a thermal barrier coating deposited on a surface of the substrate of the gas turbine engine (Skoog ¶29 “oxides and contaminants”);
disposing a layer of a thermal barrier coating (TBC) restoration coating (Skoog 24, ¶30, see Fig 2, ¶10) at least on a region of the component where the thermal barrier coating has spalled from the substrate (Skoog damaged area 20, ¶22), wherein disposing the layer of the TBC restoration coating at least on the region of the component where the thermal barrier coating has spalled from the substrate occurs within the gas turbine engine (Skoog, ¶11, ¶13, “on-wing”); and
applying a reactive phase spray coating at least on the TBC restoration coating (Keshavan ‘392, ¶23), wherein the environmental contaminant compositions comprises CMAS (Keshavan ‘392 ¶23 “CMAS”, Skoog ¶29 “oxides”), wherein the reactive phase spray coating is configured to provide protection to one or more of the TBC restoration coating or the thermal barrier coating against the environmental contaminant compositions (Keshavan ‘392 ¶23).
Regarding claim 18, the method of Skoog as modified by the chemical barrier of Keshavan ‘392 teaches:
disposing the layer of the TBC restoration coating includes disposing a plurality of layers of the TBC restoration coating onto the component (Skoog ¶40 “primer…”), wherein the TBC restoration coating at least on the region of the component where the thermal barrier coating has spalled from the substrate has a thickness that is about the same as a thickness of the thermal barrier coating (see Skoog Figs 2-3).
Regarding claim 20, the method of Skoog as modified by the chemical barrier of Keshavan ‘392 teaches:
the reactive phase spray coating includes a protective agent, wherein the protective agent comprises a ceramic oxide that includes alumina, a rare-earth element, or a mixture thereof (Keshavan ‘392, ¶36, ¶37, ¶40).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Skoog (US 2005/0228098) in view of Keshavan ‘392 (US 2018/0154392) as applied to claim 17, and further in view of Sivaramakrishnan (US 2017/0145836).
Regarding claim 19, Skoog does not teach:
the TBC restoration coating at least on the region of the component where the thermal barrier coating has spalled from the substrate has a thickness that is less than a thickness of the thermal barrier coating.
Sivaramakrishnan teaches:
a thermal barrier coating comprising an inner layer having lower thermal resistance than an outer layer. The arrangement arrests spallation at the interface between the layers due to the relatively cool surface temperature of the inner layer being below the melting point of CMAS (¶39, ¶17).
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Skoog by using the bilayer thermal barrier coating of Sivaramakrishnan for the original thermal barrier coating of Skoog, to obtain he benefit of arresting spalling and reducing damage to the component. In the combination, since spalling was arrested at the interface between layers, the restoration coating has a smaller thickness than the original thermal barrier coating.



Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 13 is also objected to for formal matters.
Claims 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bewlay (US 2018/0154381)
Regarding claim 1, Bewlay discloses:
A coated component (706,¶153) of a gas turbine engine, the coated component comprising:
a substrate defining a surface (inherent);
a thermal barrier coating deposited on the surface of the substrate (¶71 “The chemical barrier coating is particularly useful on coating systems that include a thermal barrier coating after it has been used in service”);
a region of the component where the thermal barrier coating has spalled from the substrate (¶63, ¶66, ¶68);
a layer of environmental contaminant compositions (¶72 “the additives applied to the thermal barrier coating may form a chemical barrier coating directly on a layer of environmental contaminant compositions (e.g., CMAS deposits)”) configured to form on one or more of the thermal barrier coating or the region of the component where the thermal barrier coating has spalled in response to an initial exposure of the component to high operating temperatures of the gas turbine engine; and
a thermal barrier coating (TBC) restoration coating (¶50, ¶71, ¶192) configured to be deposited at least on the region of the component where the thermal barrier coating has spalled from the substrate (¶68).
Shanker (US 2003/0138659) discloses a thin impermeable top coat that provides a chemical barrier layer configured to be deposited on a thermal barrier coating (¶17). the top coat has a thickness of 25 to 125 microns (¶31). Th coating includes alumina (aluminum oxide, ¶26) and/or a rare earth (cerium or yttrium or scandium, ¶13). 
Sangeeta (US 6,294,261) teaches sample thermal barrier coatings applied by air plasma spraying, where the coatings have a surface roughness of 12-20 microns. After surface finishing, they have a roughness of 2-8 microns.

    PNG
    media_image1.png
    228
    510
    media_image1.png
    Greyscale

Related Art
The following references are not available under 102(a)(1) or 102(a)(2), but are included here for their relevance.
Keshavan (US 2019/0211696) is not available as prior art and discloses “reactive phase coating 112 is deposited on a layer of CMAS 108 that has formed on the outer surface 107 of the ceramic coating 106.”
Ramaswamy (US 2021/0324201) is not available as prior art and discloses “dust deposits 301a may at least partially penetrate into the barrier coating 112, such as in the case of dust deposits 301a that are present prior to application of a consumable coating 102,” (¶45), where dust may be CMAS (¶6).
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745